Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 21, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant’s request for a hearing was untimely.
The only reason the Unemployment Insurance Appeal *880Board reopened claimant’s case was to decide if there had been any violations of the procedural safeguards set forth in the consent judgment of Municipal Labor Comm, v Sitkin (683 F Supp 353). Having found none, the Board adhered to its prior decision denying claimant’s request for unemployment insurance benefits. On this appeal, given that claimant does not allege any procedural errors with respect to the consent judgment, the Board’s decision must be upheld. In any event, claimant does not dispute that she failed to request a hearing until the 30-day statutory time period to do so had expired (see, Labor Law § 620 [1] [a]). Given that there was no evidence that claimant had been prevented from filing a timely request, the Board correctly adhered to its prior decision sustaining the Administrative Law Judge’s determination that she lacked jurisdiction to rule on the merits of claimant’s case (see, Matter of Bush [Levine], 53 AD2d 768; Matter of Adams [Levine] 51 AD2d 1079).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.